DETAILED ACTION
Notice to Applicant
In the amendment dated 12/22/2021, the following has occurred: Claims 1, 6, and 7 have been amended.
Claims 1and 3-9 are pending and are examined herein.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Response to Arguments
The arguments submitted 12/22/2021 have been considered but do not place the application in condition for allowance. The amendments to overcome the § 112 rejections are accepted. The claims have been amended to require “wherein the insulating member engages with an outer surface of the protrusion opposite the inner surface.”
	Applicant argues that that technical feature is “neither disclosed nor suggested” in the cited prior art. Applicant argues that the column bar 40 in Hosoya “is not arranged so as to insulate the electrode tabs of the adjacent battery cells.” It is not clear what applicant means by “insulate” here, however, since Applicant does not point to a limitation that would correspond to this feature, nor is it clear in the claim language what the bus bars are being insulated from. If Applicant intends to claim an insulating member spaced between adjacent series connections then Applicant should include clear limitations that delimit such a feature. The bars 40 are made out of insulating material and are, in fact, disposed between electrodes of adjacent battery cells, they just happen to be disposed between tabs of cells that form an electrical connection rather than between tabs that do not form a direct series connection. The bars would still seem to read on the claimed “insulating member” in the broadest reasonable interpretation of the phrase. Applicant further argues that the bars are screwed in differently from embodiments in the instant specification, but Applicant does not point to claim 40 of Hosoya seem to clearly “engage” with the outer surfaces of the “protrusions” since they fit into recesses therein. The rejections are therefore maintained. 

Claim Rejections - 35 USC § 103
Claims 1 and 3-9 are rejected under 35 U.S.C. 103 as being unpatentable over Hosoya (WO 2006/059434 to Hosoya et al., the Office cites to provided machine English translation) in view of Hoffman (US 2003/0031920 to Hoffman et al.).
	Regarding Claims 1 and 4, Hosoya teaches:
a battery pack comprising a plurality of stacked battery cells 20 each comprising a first outer surface having an electrode tab protruding therefrom and a second outer surface that is a side surface intersecting the first outer surface, the battery cells being stacked and connected in series with electrode tabs welded together (Fig. 4, para 0029, etc.)

    PNG
    media_image1.png
    978
    757
    media_image1.png
    Greyscale

a first case 31 configured to surround the plurality of battery cells along the first outer surface and the second outer surface (Fig. 4, para 0023)
an insulating member formable from resin 40 disposed between the electrode tabs of adjacent battery cells (Figs. 4-9, para 0027)
wherein the first case comprises a protrusion protruding from an outer wall of the first case in a protruding direction of the electrode tab (i.e. the top and bottom walls have a bent portion that runs horizontally but which also “projects” in the direction of the electrode tabs relative to the walls abutting the side surfaces of the cells 20, see e.g. Fig. 4)
wherein the protrusion comprises an opening exposing the electrode tabs and an inner surface formed on the opening (Fig. 4, Fig. 9, Fig. 11)
wherein the inner surface of the opening is configured to face a side surface of each electrode tab exposed through the opening (Fig. 4, Fig. 11)
wherein the insulating member 40 “engages” with an outer surface of the protrusion opposite the inner surface by fitting into an outer surface recess of the protrusion(s)
	Hosoya does not explicitly teach:
wherein the inner face of the opening is configured to regulate movement of the battery cell in a direction intersecting the protruding direction of the electrode tab by abutting against the side surface of the electrode tabs (see e.g. Fig. 11, showing short electrode tabs relative to the opening)
	Hoffman, however, from the same field of invention, teaching a casing with side walls for stacked pouch cells, teaches an opening wherein the electrode tabs protrude and an inner face of the opening abuts the electrode tabs to prevent movement in a direction perpendicular to the projection direction of the tabs (see Fig. 1 below).

    PNG
    media_image2.png
    689
    781
    media_image2.png
    Greyscale

It would have been obvious to one of ordinary skill in the art to make the bent portions in Hosoya longer so as to abut the electrode tabs and thereby regulating the movement in the direction claimed, at least because Hoffman presents a matching width for the opening and the electrode tabs as already conventional in the art, and because such a matching would help align the stacked pouches within the casing of Hosoya. Where a prior art component has the same function as the instantly claimed component, motivation to alter the shape of the component to any other equally useful shape is obvious to one of ordinary skill in the art absent evidence of new or unexpected results.  See MPEP 2144.04 IV.  
	Regarding Claim 3, Hosoya teaches:
wherein the electrode tabs are welded together farther outward than the insulating member (Fig. 11, paras 0029 and 0041)
	Regarding Claim 5, Hosoya teaches:
wherein the insulating member comprises an engaging portion configured to engage with the first case (para 0027)
Regarding Claim 6, Hosoya teaches:
wherein the first case comprises a wall configured to face the first outer surface of all of the battery cells and to regular movement of the battery cells in the protruding direction by abutting against the side surface 
	Regarding Claim 7, Hosoya teaches:
a second case 32 configured to sandwich the plurality of battery cells between the first case 31 and the second case  in a stacking direction of the battery cells wherein the first and second cases fit together (Figs. 4-7)
	Although Hosoya does not explicitly teach an engaging claw and an engaging hole for fitting the cases together, Hoffman teaches engaging claws 35 (Fig. 6) and engaging holes 43 (Fig. 1) for fitting two cases together in snap-action. It would have been obvious to one of ordinary skill in the art to provide such a snapping mechanism for the cases in Hosoya with the motivation to ease assembly. Use of a known technique to improve similar devices, methods, or products in the same way, and applying a known technique to a known device, method, or product ready for improvement to yield predictable results has been found to be obvious. See KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007). 
	Regarding Claim 8, Hosoya teaches:
wherein the cases are made of a resin material (para 0023)
	Regarding Claim 9, Hosoya teaches:
where in the tabs are bent outside of the opening and welded as was conventional in the art (Fig. 11, paras 0029 and 0041)

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Dignan, whose telephone number is (571) 272-6425.  The examiner can normally be reached from Monday to Friday between 10 AM and 6:30 PM. If any attempt to reach the examiner by telephone is unsuccessful, the examiner’s supervisor, Milton Cano, can be reached at (313)446-4937. Another resource that is available to applicants is the Patent Application Information Retrieval (PAIR). Information regarding the status of an application can be obtained from the (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAX. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, please feel free to contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). Applicants are invited to contact the Office to schedule an in-person interview to discuss and resolve the issues set forth in this Office Action.  Although an interview is not required, the Office believes that an interview can be of use to resolve any issues related to a patent application in an efficient and prompt manner.
/MICHAEL L DIGNAN/Examiner, Art Unit 1723